Order filed May 15, 2014




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00248-CR
                                   ___________

               KENNETH ANDREW BAILEY, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 24835A

                                  ORDER
      Counsel has filed in this court a motion to dismiss this appeal due to the
death of the appellant, Kenneth Andrew Bailey.          On May 12, 2014, counsel
provided this court with the death certificate. Bailey’s death deprives this court of
jurisdiction. See Molitor v. State, 862 S.W.2d 615 (Tex. Crim. App. 1993). If an
appellant in a criminal case dies after an appeal is perfected but before mandate has
issued, the appeal must be permanently abated. TEX. R. APP. P. 7.1(a)(2).
      Accordingly, this appeal is permanently abated.


May 15, 2014                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.